Citation Nr: 0504905	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-07 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1944 to August 1946, 
and from January 1951 to October 1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action it requested in its previous remand has been 
accomplished to the extent possible, and that this matter is 
now ready for further appellate review.


FINDING OF FACT

Bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
with respect to the veteran's claim, the Board has determined 
that the evidence supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Service separation examination indicated that whispered voice 
evaluation was 15/15.

However, the veteran's initial separation record reflects 
that the veteran was a gunnery officer, and the DD Form 214 
from his second period of active service reflects that he was 
with the Medical Service Corps. 

In addition, the veteran's service medical records and Naval 
Reserve records reflect that the veteran also served as an 
aviation physiologist and had additional training that 
permitted him to instruct nurses in the field of chemistry.  
The Board also notes that during the period of March 1951 to 
September 1951, the veteran was indicated to be the officer 
in charge of the low pressure chamber.

In a November 1991 statement provided in connection with the 
veteran's original claim for service connection for hearing 
loss, the veteran noted that he had been a gunnery officer in 
World War II, and was subjected to an extremely large amount 
of gunfire of various calibers.  He also indicated that he 
was recalled in 1951 and reclassified as an aviation 
physiologist, at which time he was told by a flight surgeon 
that he had experienced some hearing loss.  The veteran also 
experienced many simulated high altitude runs, and some 
entailed demonstrations of explosive decompression.  The 
veteran believed that the above repeated insults to his 
hearing were causative factors in his hearing loss, as noted 
on attached audiograms dated in November 1988.  The 
audiograms further noted that the veteran was first provided 
with hearing aids sometime between 1980 and 1982.

On the authorized audiological evaluation in January 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
55
70
LEFT
50
70
75
85
105

Word recognition was 84 percent in the right ear and 80 
percent in the left ear.  The average pure tone thresholds 
were 58.75 decibels on the right ear and 83.75 on the left 
ear, and the VA audiological examiner summarized that the 
veteran displayed a mild sloping to moderately-severe, 
sensorineural hearing loss on the right and moderate to 
profound, mixed hearing loss for the left ear.  The veteran 
again noted his history of noise exposure during active duty, 
as he was a gunnery officer and was exposed to loud cannon 
fire.  He also noted his exposure to altitude training 
chambers as an aviation physiologist.  

VA ear, nose, and throat examination in February 1992 also 
noted the veteran's reported exposure to noise and ear 
pressure testing during service, and the diagnosis included 
bilateral sensorineural hearing loss.

Following his review of audiometric evaluation received by 
the veteran in February 1989, in a medical statement dated in 
October 2000, Dr. S. noted that the veteran had informed him 
that he was exposed to loud noise during World War II and the 
Korean War, and opined that this noise exposure could have 
contributed to the hearing loss he now had.

In a second statement from October 2000, Dr. C. noted that 
his office had evaluated the veteran for hearing loss and 
otosclerosis 20 years earlier, and that the veteran 
reportedly had been exposed to a tremendous amount of 
gunfire, explosions, and decompressions during his service.  
Dr. C. indicated that all of this affected his hearing and 
that the veteran would have undoubtedly had much better 
hearing if he had not had this exposure.  Dr C. opined that 
that the veteran had bilateral severe hearing loss which was 
gradually getting worse and was caused from the noise and 
explosion and decompression when he was in the service 
(except for the otosclerosis).  Dr. C. opined with his best 
medical opinion that 50 percent of his hearing loss was due 
to service-related problems.

In a statement dated in February 2001, Dr. C. noted that the 
veteran's decompression testing may have been the cause of 
his otosclerosis and sensorineural hearing loss and that 
results from a 1978 private audiogram already revealed a 
rather severe bilateral sensorineural hearing loss.  Dr. C. 
opined that the veteran's hearing loss was in a great extent 
caused by the explosive decompression chambers and noise in 
the service.

VA audiological evaluation in December 2001 revealed hearing 
thresholds of 45, 55, 55, 55, and 60 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, on the right, and 
of 60, 70, 80, 85, at 500, 1000, 2000, and 3000 Hertz, 
respectively, on the left.  It was noted that the veteran 
attributed his hearing loss to noise exposure during service 
and presbycusis.

On the authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
55
55
65
LEFT
60
70
80
85
105+

Word recognition was 94 percent in the right ear and 56 in 
the left ear.  The average pure tone thresholds were 56.25 
decibels on the right ear and 85+ on the left ear, and the VA 
audiological examiner summarized that the veteran displayed a 
moderate to moderately-severe, sensorineural hearing loss for 
the right ear and moderately-severe to profound, 
sensorineural hearing loss for the left ear.  The veteran 
again noted his history of noise exposure during active duty, 
in addition to his exposure to decompression simulations.  

VA ears, nose and throat examination in October 2004 noted 
that the veteran's exposure to noise during service was 
admitted.  It was also noted that the veteran had a left 
stapedectomy in approximately 1979, indicating metabolic 
problems.  The metabolic problems included a history of 
hypertension.  The veteran also had a history of sinus 
problems, which required surgery in the military.  The 
examiner suggested that the veteran's hearing loss was 
probably less related to military noise exposure which was 
conceded than to metabolic problems.  The examiner commented 
that his metabolic problems were quite extensive, and also 
included chronic sinus problems with Eustachian tube 
involvement and a left stapedectomy.  


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and notes that it clearly supports a finding of a current 
bilateral hearing loss.  The Board also notes that while 
there is no contemporaneous evidence of treatment or 
complaints with respect to symptoms associated with hearing 
loss during service, the veteran's occupational specialties 
during service involved exposure to noise and repeated 
decompression testing, and the most recent VA examiner 
conceded relevant exposure in her comments provided in 
October 2004.  

In addition, while it is true the private physicians, Dr. S. 
and Dr. C., related current hearing loss to service based in 
large part to the veteran's report of such exposure, since 
the VA has essentially conceded such exposure, these opinions 
are of significant probative value, especially the December 
2001 opinion of Dr. C., which unequivocally indicated that 
the veteran's hearing loss was to a great extent caused by 
the explosive decompression chambers and noise in the 
service.

Moreover, the Board has carefully reviewed the opinion of the 
October 2004 examiner and notes that stating that current 
hearing loss is probably less related to military noise 
exposure which is conceded than to metabolic problems, 
implies that even this examiner concluded that there was some 
quantum of hearing loss that was related to military noise 
exposure.

Finally, while the record does not demonstrate that the 
veteran has had training in the field of audiology, it does 
reflect some medical training and military specialties that 
would elevate his opinions beyond that of a mere layperson.

Accordingly, because the veteran's exposure to noise and 
decompression testing in service is admitted, and a hearing 
loss by VA standards has been found to be documented 
bilaterally and to be to a great extent caused by activities 
during service, with two private medical examiners supporting 
a relationship between hearing loss and service, and the 
recent VA opinion implying at least some relationship, the 
Board will give the veteran the benefit of the doubt, and 
further conclude that the veteran's bilateral hearing loss is 
of service origin.  Therefore, service connection for 
bilateral hearing loss is warranted.


ORDER

The claim for service connection for bilateral hearing loss 
is granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


